The plaintiff in error, hereinafter called defendant, was convicted in the district court of Seminole county on a charge of shooting with intent to kill, and was sentenced to serve a term of five years in the state penitentiary. *Page 68 
The record discloses that at the time charged the defendant was married to Beatrice Warren, who was 17 years of age. They had been separated about 10 days, and apparently the shooting was because of this marital difficulty. Defendant shot his wife twice in the breast, one of the bullets going entirely through the body and lodging under the skin in the back. Defendant did not testify, but offered evidence of good character and evidence tending to establish that he was insane or mentally irresponsible at the time. This issue was submitted to the jury.
The evidence amply sustains the judgment. No briefs have been filed by defendant in support of the appeal. No material error is made to appear.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.